Upon the facts set forth in the record, issues exist as to whether plaintiff suffered injuries as a result of defendant’s automobile striking the rear of plaintiff’s automobile. Further, it does not appear conclusively that defendant failed to use such reasonable precautions to avoid the accident as would ordinarily be used by careful, prudent persons under like circumstances (cf. Gerard v. Inglese, 11 A D 2d 381). Nolan, P. J., Ughetta, Pette and Brennan, JJ., concur; Christ, J., dissents and votes to affirm.